                                                                     J S -6
 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11
     TRUSTEES OF THE OPERATING                  Case No. CV 19-5704-GW-SSx
12   ENGINEERS PENSION TRUST,
     TRUSTEES OF THE OPERATING                  JUDGMENT
13   ENGINEERS HEALTH AND WELFARE
     FUND, TRUSTEES OF THE
14   OPERATING ENGINEERS VACATION-
     HOLIDAY SAVINGS TRUST,
15   TRUSTEES OF THE OPERATING
     ENGINEERS TRAINING TRUST,
16   TRUSTEES OF THE OPERATING
17
     ENGINEERS LOCAL 12 DEFINED
     CONTRIBUTION TRUST, FUND FOR
18   CONSTRUCTION INDUSTRY
     ADVANCEMENT, ENGINEERS
19   CONTRACT COMPLIANCE
     COMMITTEE FUND, CONTRACT
20   ADMINISTRATION FUND, SOUTHERN
     CALIFORNIA PARTNERSHIP FOR
21   JOBS FUND, and OPERATING
     ENGINEERS WORKERS
22   COMPENSATION TRUST,
23                   Plaintiffs,
24
               vs.
25
     THE ARROW GROUP, INC., a California
26   corporation,
27                   Defendant.
28

                                            1
                     [PROPOSED] JUDGMENT
     1388361
 1             After full consideration of the pleadings and papers on file in this case, the
 2   evidence on record, and the argument of counsel, and GOOD CAUSE APPEARING
 3   THEREFORE:
 4             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiffs,
 5   Trustees of the Operating Engineers Pension Trust, Trustees of the Operating Engineers
 6   Health and Welfare Fund, Trustees of the Operating Engineers Vacation-Holiday
 7   Savings Trust, Trustees of the Operating Engineers Training Trust, Trustees of the
 8   Operating Engineers Local 12 Defined Contribution Trust, Fund for Construction
 9   Industry Advancement, Engineers Contract Compliance Committee Fund, Contract
10   Administration Fund, Southern California Partnership for Jobs Fund, and Operating
11   Engineers Workers Compensation Trust, shall recover from Defendant, The Arrow
12   Group, Inc., a California corporation, the principal amount of $90,721.51, plus post-
13   judgment interest as provided by law from the date of entry of the judgment herein until
14   paid in full.
15

16   Dated: November 8, 2019                  ____________________________________
17
                                              HON. GEORGE H. WU, U.S. District Judge

18

19

20

21

22

23

24

25

26

27

28

                                                  2
                     [PROPOSED] JUDGMENT
     1388361
